
	
		III
		109th CONGRESS
		2d Session
		S. RES. 501
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2006
			Mr. Allen (for himself
			 and Mr. Warner) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Virginia
		  Cavaliers men’s lacrosse team for winning the 2006 National Collegiate Athletic
		  Association Division I National Lacrosse Championship.
	
	
		Whereas the students, alumni, faculty, and supporters of
			 the University of Virginia are to be congratulated for their commitment to, and
			 pride in, the University of Virginia Cavaliers national champion men’s lacrosse
			 team;
		Whereas the University of Virginia Cavaliers men’s
			 lacrosse team won the National Collegiate Athletic Association (NCAA)
			 championship game 15–7 against the University of Massachusetts Amherst
			 Minutemen, and became the first team in NCAA history to finish with a 17–0
			 record and the 12th team in NCAA history to win the national championship with
			 an undefeated record;
		Whereas the University of Virginia Cavaliers men’s
			 lacrosse team won the 2006 NCAA Division I National Championship, which was
			 dominated by the Cavaliers possession, due to the impressive play of Drew
			 Thompson who won 8 out of 12 face offs, goals scored by Matt Poskay, Ben
			 Rubeor, Kyle Dixon, and Danny Glading, sparkling goaltending by Kip Turner, and
			 the outstanding performance of NCAA Men’s Division I Lacrosse Tournament’s Most
			 Outstanding Player Matt Ward;
		Whereas the University of Virginia Cavaliers men’s
			 lacrosse team added the Division I title to 5 previous national
			 championships;
		Whereas every player on the University of Virginia
			 lacrosse team, Will Barrow, Garrett Billings, Mike Britt, Douglas Brody,
			 Patrick Buchanan, Kevin Coale, Chris Conlon, Michael Culver, Joe Dewey, Kyle
			 Dixon, Adam Fassnacht, Drew Garrison, Steve Giannone, Foster Gilbert, Gavin
			 Gill, Danny Glading, Charlie Glazer, Pike Howard, Drew Jordan, Matt Kelly, Ryan
			 Kelly, James King, Jared Little, J.J. Morrissey, Chris Ourisman, Matt Paquet,
			 Michael Bud Petit, Derek Pilipiak, Max Pomper, Matt Poskay, Jack
			 Riley, Ben Rubeor, Tim Shaw, Ricky Smith, Drew Thompson, Mike Timms, Kip
			 Turner, Mark Wade, and Matt Ward, contributed to the team’s success in this
			 undefeated championship season;
		Whereas the University of Virginia Cavaliers outstanding,
			 creative, and motivational lacrosse Head Coach Dom Starsia has had a successful
			 14-year tenure as the University of Virginia’s head lacrosse coach that
			 includes 3 NCAA Division I Men’s Lacrosse National Championships; and
		Whereas Assistant Coaches Marc Van Arsdale and Hannon
			 Wright deserve high commendation for their strong leadership and superb
			 coaching support, as well as the dedication of team staff members Lorenzo
			 Rivers, Katie Serenelli, Matt Diehl, Jade White, and Dr. Danny Mistry to the
			 University of Virginia Cavaliers men’s lacrosse team: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the
			 University of Virginia Cavaliers men’s lacrosse team for winning the 2006
			 National Collegiate Athletic Association Division I, National Championship;
			 and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to Dom Starsia of the National Champion University of Virginia
			 Cavaliers and a copy to John T. Casteen III, the president of the University of
			 Virginia.
			
